Title: To James Madison from Thomas Bulkeley, 10 February 1802 (Abstract)
From: Bulkeley, Thomas
To: Madison, James


10 February 1802, Lisbon. Encloses a copy of a letter from Charles Frederick Knise, U.S. deputy consul at Faro, reporting the “unfortunate circumstance that has happened to one of our vessels, stranded on that coast.” Has written to the customs collector at Boston, enclosing an abstract of the letter to be made public in order to discover the ship’s owners.
 

   RC and enclosures (DNA: RG 59, CD, Lisbon, vol. 1). RC 1 p.; in a clerk’s hand, signed by Bulkeley. For enclosures, see n. 1.


   Knise’s 3 Feb. 1802 letter to Bulkeley (2 pp.) told of a vessel found wrecked on the coast east of Faro on 31 Jan. “Two men were found dead upon the deck, who had tied themselves by the waist, probably to avoid being washed overboard, both masts were broke, and the vessel very much shattered, upon the beach two american Colours were found.” Knise enclosed a copy of a protection certificate, “found in a tin letter case,” for a seventeen-year-old American seaman, issued by Benjamin Lincoln (1 p.).


   A full transcription of this document has been added to the digital edition.
